PER CURIAM.
The defendant appeals a summary final judgment in an action concerning a referral contract between two practicing attorneys. In the trial court, the sole issue was the meaning of the written contract. The matters pleaded in the answer did not constitute a legal defense to the action. The court correctly determined that there was no genuine issue of material fact and that the appellee was entitled to a judgment as a matter of law. The court properly entered summary judgment in accordance with the terms of the contract. See Duprey v. United Services Automobile Association, Fla.App.1971, 254 So.2d 57; also see Sterling v. Miller, 1956, 2 A.D.2d 900, 157 N.Y.S.2d 145.
Affirmed.